Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 22, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  144780 & (22)(27)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 144780
                                                                     COA: 307048
                                                                     Kent CC: 09-003242-FH
  CARL DIXON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motions to remand and to expand the record are
  DENIED. The application for leave to appeal the March 2, 2012 order of the Court of
  Appeals is considered, and it is DENIED, because the defendant has failed to meet the
  burden of establishing entitlement to relief under MCR 6.508(D).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 22, 2012                    _________________________________________
         s1015                                                                  Clerk